DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to for improper numbering. The originally filed claims were claims 1-74. The current claim set has claims 1-15 as canceled and claims 16-41 as “new”. In response, Applicant should list claims 1-74 as canceled and then have claims 16-41 renumbered as claims 75-100. 
Claim 16 is objected to because of the following informalities:  the claim should include “and” prior to element “(c)”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “in by means” should be changed to “[[in]] by means”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “have mean fiber diameter” should be changed to “have a mean fiber diameter”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “on the one hand” and “on the other hand” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitations  “which is assigned to the foam-based support” and “is assigned to the support material” are indefinite. It is unclear what it means for something to be “assigned”. It is unclear whether or not these limitations add any structure to the claim. 
Claim 19 recites the limitation "the polymer foam structure material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 requires the textile carrier to be disposed on the second flat side of the support material. However, claim 16, upon which claim 30 depends, already requires that at least one adsorption layer be disposed on the second flat side of the support material. 
Claims 30, 32 and 36 use the word “assigned”. It is unclear what it means for something to be “assigned”. It is unclear whether or not this adds any structure to the claim.
Claim 32 recites the limitation "the second flat side of the nanofiber layer".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 38, the use of “preferably” renders the claim indefinite. It is unclear whether or not the “preferably” language is required. 
Regarding claim 39, it is unclear what “of all manner” includes. 

Allowable Subject Matter
Claims 16-41 would be allowable if the 112 2nd rejections are overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious the sheet filter material of independent claim 16. In particular, the prior art doesn’t disclose the claimed structure having (a) an air-permeable and water-vapor-permeable, planar foam-based support material having two opposite flat sides, wherein the support material is an air-permeable and discontinuously configured layer based on a dried and cured, cross-linked broken polymer foam structure, wherein the broken polymer foam structure is configured so as to be open-pored; (b) an air-permeable and water-vapor-permeable, planar nanofiber layer which is assigned to the foam-based support material and is fixed to a first flat side of the foam-based support material, wherein the nanofiber layer comprises a multiplicity of nanofibers; and (c) at least one adsorption layer, wherein the adsorption layer comprises a multiplicity of individual and discrete adsorber particles and wherein the adsorption layer has two opposite flat sides, wherein the adsorption layer is assigned to the support material and disposed on the second flat side of the support material that faces away from the nanofiber layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776